Citation Nr: 1815529	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-24 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) pursuant to 38 C.F.R. § 4.16 (a).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1966.

In an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, the Veteran was granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). The 2016 rating decision constitutes a full grant of benefits sought during the pendency of the appeal. 

In February 2018, the Veteran's representative submitted an appellate brief raising a claim for an earlier effective date of the TDIU. The RO has not yet adjudicated this claim, and so the Board has no jurisdiction over it. Thus, this matter must be referred to the RO for appropriate consideration and action. 38 C.F.R. § 19.9 (b) (2017).


FINDING OF FACT

In August 2016, the RO granted the Veteran's claim for entitlement to a TDIU.


CONCLUSION OF LAW

As entitlement to a TDIU has been granted by the RO, the issue of entitlement to a TDIU is moot, warranting dismissal of the appeal.  38 U.S.C. § 7105  (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105(d)(5), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. One of the principal functions of the Board is to make determinations of appellate jurisdiction. 38 C.F.R. § 19.4. The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue. 38 C.F.R. § 20.101(d). 

With regard to the claim of entitlement to a TDIU, in August 2016, the RO granted this claim.  The issue has been fully resolved by virtue of the grant of entitlement to a TDIU and is now therefore moot.  As such, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, it is dismissed.  38 U.S.C. § 7105; Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).


ORDER

The claim for entitlement to a TDIU is dismissed.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


